          Case 4:19-cv-00655-BSM Document 85 Filed 11/05/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

JANICE HARGROVE WARREN                                                              PLAINTIFF

v.                                    No. 4:19-cv-00655-BSM

CHARLES MCNULTY, et al.                                                          DEFENDANTS


    DEFENDANTS’ REPLY TO PLAINTIFF’S RESPONSE TO DEFENDANTS’
 SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
           ON REMAINING CLAIM – BREACH OF CONTRACT

       Defendants, by and through their attorneys, Bequette, Billingsley & Kees, P.A.,

respectfully submit this Reply to Plaintiff’s Response (Dkt. 83) opposing Defendants’

Supplemental Brief in Support of Motion for Summary Judgment on Breach of Contract Claim

(Dkt. 70), and state:

       The facts in this case are straightforward and well-documented; the facts relevant to

Warren’s breach of contract claim even more so. Warren entered into a one-year contract

(“Contract” or “Agreement”) to serve as Interim Superintendent of Pulaski County Special School

District (“PCSSD”) on July 18, 2017 after Superintendent Guess was terminated. See Warren

Interim Superintendent’s Contract, Dkt. 40-4, p. 1. There was no conversation as to the “optics”

of who would look best in filling the temporary position, only discussion as to who was qualified

and able to assume the role on short notice. Per the terms of Warren’s Contract, the interim

position was for a term of one-year, running from July 18, 2017 to June 30, 2018. See Warren

Interim Superintendent’s Contract, p. 1. She was awarded an annual salary of $195,000.00 as well

as vacation, sick leave, and employment benefits. Id. at p. 1, 2-3. Finally, upon the expiration of

the Agreement, Warren would return to her position as Assistant Superintendent for Equity and

Pupil Services. Id. at p. 4. The Contract was duly executed on August 8, 2017. Id. at p. 5.
          Case 4:19-cv-00655-BSM Document 85 Filed 11/05/20 Page 2 of 3




       Warren served as the Interim Superintendent of PCSSD from July 18, 2017 until June 30,

2018. She was paid the commensurate salary and was not deprived of any vacation, sick leave,

employment, or other benefit afforded to her under the terms of the Contract. Upon the natural

conclusion of her interim superintendency, Warren resumed her role as the Assistant

Superintendent for Equity and Pupil Services at her same rate of pay. Per the unambiguous

language of the Agreement, PCSSD did not fail to satisfy a single duty or obligation owed to

Warren.

       In her Response, Warren reasserts that PCSSD committed a breach by failing to provide

three “rights” granted to her by the District’s Personnel Policies for Certified Employees which,

she argues, were automatically incorporated into the Agreement.          See Plaintiff’s Response,

Dkt. 83, p. 5, 7-14. These “rights” were: (1) a hiring preference, (2) a right to an interview based

on PCSSD-custom, and (3) a right to an evaluation of her work as Interim Superintendent. Id. at

p. 7-8. As considered in detail in Defendants’ Supplemental Brief in Support of its Motion for

Summary Judgment on Remaining Claim – Breach of Contract, the internal candidate ‘hiring

preference’ is not applicable to the hiring of a superintendent as it would contravene the role of

the Board as the exclusive power authorized to fill the role of superintendent. Further, Board

Policy 1.7P does not apply to interim positions and, subsequently, could not have entitled Warren

to a formal evaluation of her performance as she knew her appointment was an interim one and

would not result in a contract extension. See Dkt. 27-1, p. 17 of 29 (Warren Depo.).

       Assuming, arguendo, that Warren was entitled to either a hiring preference or a formal

evaluation, she still cannot establish that PCSSD breached the Agreement as, at best, she has only

demonstrated that PCSSD did not substantially comply with two policies, not with the body of the

Personnel Policies as a whole, which comprise 198 pages and 9 different policy sub-categories.




                                                 2
          Case 4:19-cv-00655-BSM Document 85 Filed 11/05/20 Page 3 of 3




Moreover, she has also failed to prove damages as an essential element as any injury done to her

was only a breach of her interim contract, which expired on June 30, 2018. Warren served in the

interim role through June 30, 2018, at the pay listed in the interim contract, and thereafter returned

to her previous position at the same rate of pay. Stated plainly, Warren suffered no damages as

Interim Superintendent – a sentiment echoed in her Answer Brief wherein she lists her expectation

“interest” and “future risk” as her damages.

       In sum, Warren assumed the role of Interim Superintendent on July 18, 2017. She served

in this role until her contract ended on June 30, 2018, at which point she resumed her position as

the Assistant Superintendent for Equity and Pupil Services at her same rate of pay. While serving

as Interim, Warren was compensated appropriately and was not deprived of any benefit afforded

by the terms of the Agreement. Further, to the extent that any miscellaneous policy may have

applied to her, Warren still has not demonstrated that PCSSD failed to substantially comply with

its declared policies sufficient to establish that a breach occurred. She also has failed to establish

that she suffered damages as a result of any alleged PCSSD breach. As Warren cannot demonstrate

that a breach occurred, or that she was injured as a result, her breach of contract claim cannot stand.

       For the foregoing reasons, Defendants respectfully submit that they are entitled to judgment

as a matter of law and that Plaintiff’s Breach of Contract claim be dismissed.

                                               Respectfully submitted,

                                               BEQUETTE, BILLINGSLEY & KEES, P.A.
                                               425 West Capitol Avenue, Suite 3200
                                               Little Rock, AR 72201-3469
                                               Phone: (501) 374-1107
                                               Fax: (501) 374-5092
                                               Email: ckees@bbpalaw.com

                                               By:            W. Cody Kees
                                                       W. Cody Kees, Ark. Bar #2012118
                                                       Jay Bequette, Ark. Bar #87012



                                                  3
